MINISTERE DE L'URBANISME REPUBLIQUE DU CAMEROUN
ET DE L'HABITAT Paix — Travail — Patrie

DELEGATION PROVINCIALE DE L'EST

DELEGATION DEPARTEMENTALE
DE BOUMBA ET NGOKO

SERVICE DEPARTEMENTAL
DU CADASTRE

ATTESTATION DE MESURE DE SUPERFICIE

RRRRRRRRRRRRRRRRRORR KR R

REPERAGE : Situation de la concession : (UFA N° 10.009)
Département de BOUMBA ET NGOKO
Arrondissements de YOKADOUMA,
MOLOUNDOU

Carte de référence : 1/200 0008 ISH MOLOUNDOU
Feuille n° NA-33-XVI

Outil de travail : Micro Images TNT mips

DEFINITION DES LIMITES DE LA CONCESSION

Le point de repère R se situe sur le point de confluence du fleuve SANGHA et de la
rivière Goboumo.

- Du point R, suivre en amont le cours de la rivière Goboumo sur une distance de 7,6
km pour atteindre le point À dit de base, situé sur la confluence de la rivière Goboumo et
d'un affluent non dénommé. |

AU SUD :

- Du point À dit de base, suivre en amont l'affluent non dénommé sur une distance de
6 km pour atteindre le point B situé sur une source, équivalent au point À de l'UFA 10.010 ;

- Du point B, suivre une droite de gisement 321° sur une distance de 1 km pour
atteindre le point C situé sur une source d'un cours d'eau non dénommé, équivalent au point
B de l'UFA 10.010 ;

- Du point C, suivre en aval ce cours d'eau sur une distance de 3,2 km
le point C’ situé sur un confluent, équivalent au point B' de l'UFA n°10.010 ;

- Du point C’, suivre en amont l'autre bras du même cours d'eau syr, è distance de
7,2 km pour atteindre le point D, situé sur une source, équivalent au/ t C
10.010 ;

- Du point D, suivre une droite de gisement 286° sur une distance de 3,2 km pour
atteindre le point E, équivalent au point D de Y'UFA 10.010;

- Du point E, suivre une droite de gisement 261° sur une distance de 2,6 km pour
atteindre le point F, équivalent au point E de l'UFA 10.010;

- Du point F, suivre une droite de gisement 324° sur une distance de 9,7 km pour
atteindre le point G, équivalent au point F de l'UFA 10.010 ;

- Du point G, suivre une droite de gisement 288° sur une distance de 2,9 km. pour
atteindre le point H, équivalent au point G de l'UFA 10.010 ;

- Du point H, suivre une droite de gisement 224° sur une distance de 2,1 km pour
atteindre le point 1, équivalent au point H de l'UFA 10.010 ;

- Du point I, suivre une droite de gisement 270° sur une distance de 3,2 km pour
atteindre le point J, équivalent au point | de l'UFA 10.010 ;

. - Du point J, suivre une droite de gisement 236° sur une distance de 1,7 km pour
atteindre le point K, équivalent au point J de l'UFA 10.010;

- Du point K, suivre une droite de gisement 271° sur une distance de 1,3 km pour
atteindre le point L situé sur un bras du cours d'eau dénommé Moabo, équivalent au point K
de l'UFA 10.010 ;

- Du point L, suivre en aval ce bras sur une distance de 0,7 km pour atteindre le point
L' situé au confluent de ce bras et du cours d'eau Moabo, équivalent au point K' de l'UFA
n°10010; °

- Du point L, suivre en amont le cours d'eau Moabo sur une distance de 6,7 km pour
atteindre le point M, situé sur un petit confluent , équivalent au point L de l'UFA 10.010 ;

- Du point M, suivre une droite de gisement 270° sur une distance de 0,7 km pour
atteindre le point N situé sur une source d'un cours d'eau non dénommé, équivalent au point
M, de l'UFA 10.010 ;

- Du point N, suivre en aval ce cours d’eau non dénommé sur une distance de 8,4 km
pour atteindre le point O situé sur la confluence de ce cours d'eau et d'un affluent non
dénommé de la Lokomo, équivalent au point N de l'UFA 10.007 et au point N de l'UFA
10.010.

A L'OUEST :

- Du point ©, suivre en amont l'affluent non dénommé de la Lokomo sur une distance
de 26 km pour atteindre le point P, situé sur la confluence de cet affluent et d'un cours d'eau
non dénommé, équivalent au point O de l'UFA 10.007 et au point Q de l'UFA 10.008 ;

AU NORD :

- Du point P, suivre en amont le cours d'eau non dénommé sur une
km pour atteindre le point Q situé sur un petit confluent, équivalent au
10.008 ;

- Du point Q, suivre une droite de gisement 95° sur une distance de 2,6 km pour
atteindre le point S, équivalent au point O de l'UFA 10.008 ;

- Du point S, suivre une droite de gisement 58° sur une distance de 2 km pour
atteindre le point T, équivalent au point N de l'UFA 10.008 ;

- Du point T, suivre une droite de gisement 122° sur une distance de 1,4 km pour
atteindre le point U, équivalent au point M de l'UFA 10.008 ;

- Du point U, suivre une droite de gisement 207° sur une distance de 1,1 km pour
atteindre le point V, équivalent au point L de l'UFA 10.008 ;

- Du point V, suivre une droîte de gisement 84° sur une distance de 1,9 km pour
atteindre le point W, équivalent au point K de l'UFA 10.008 ;

- Du point W, suivre une droite de gisement 68° sur une distance de 3 km pour
atteindre le point X, équivalent au point J de l'UFA 10.008 :

- Du point X, suivre une droïte de gisement 55° sur une distance de 2 km pour
atteindre le point Y, équivalent au point ! de l'UFA 10.0018 ;

- Du point Y, suivre une droite de gisement 115° sur une distance de 0,8 km pour
atteindre le point Z, équivalent au point H de l'UFA 10.008 ;

- Du point Z, suivre une droite de gisement 168° sur une distance de 1,7 km pour
atteindre le point A;, équivalent au point G de l'UFA 10.008 ;

- Du point A;, suivre une droite de gisement 73° sur une distance de 3,2 km pour
atteindre le point A2, équivalent au point F de l'UFA 10.008 ;

- Du point A2, suivre une droiïte de gisement 94° sur une distance de 1,9 km pour
atteindre le point A;, équivalent au point E de l'UFA 10.008 ;

- Du point A3, suivre une droite de gisement 98° sur une distance de 4,8 km pour
atteindre le point À, situé sur un petit confluent équivalent au point D de l'UFA 10.008 ;

- Du point A,, suivre en aval le cours d'eau non dénommé sur une distance de 7,5 km
pour atteindre le point A5 situé sur un confluent, équivalent au point C' de l'UFA n°10.008 ;

Du point A5, suivre en amont le bras en direction du Nord puis de l'Est sur une
distance de 1,5 km pour atteindre le point A situé sur une source, équivalent au point C de
l'UFA 10.008 ;

- Du point A6, suivre une droite de gisement 81° sur une distance de 0,5 km pour
atteindre le point A7 situé sur une source d'un affluent de la rivière Goboumo équivalent au
point B de l'UFA 10.008 :

- Du point A7, suivreen aval l'affluent non dénommé de la rivière Goboumo sur une
distance de 4,5 km pour atteindre le point A8 situé sur la confluence de cet affluent et de la
rivière Goboumo, au niveau de la frontière intemationate, et équivalent au poi
10.008.

A L'EST:

- Du point A8, suivre en aval la rivière Goboumo sur une distance de 32 km le long de
la frontière pour rejoindre le point A dit de base.

La zone ainsi circonscrite couvre une superficie de 92 287 ha (quatre vingt douze
mille deux cent quatre vingt sept hectares).

La présente attestation est délivrée pour servir et valoir ce que de droit.

Fait à Yokadouma, "7 FEV. 200

Louis-Raymond BOGAM MELANGUE
Jagénieur des Travaux du Cadastre
Option Télédétection et SIG

NY >
À en “0008 ON CE
72 SA

LR 72727ha €

